Citation Nr: 0632644	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  03-18 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for PTSD.  A hearing was 
held before a local hearing officer at the RO in September 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has not been found by the VA to meet the criteria 
for a diagnosis of PTSD; however, a private examiner has 
diagnosed the veteran with PTSD based on his reported 
experiences in service.  The veteran's service personnel 
records and DD 214 contain no evidence that the veteran ever 
participated in combat.  However, the veteran has recently 
related several incidents in service that he feels caused him 
to have PTSD; specifically, the veteran indicated that he had 
participated in aircraft maintenance on an airplane involved 
in "Operation Babylift"; an airplane which later crashed, 
in April 1975.  Although the veteran did not witness this 
crash, he indicated that he felt personally responsible for 
the crash, as he felt if he had done a better job with the 
maintenance and inspection of the plane, it might not have 
crashed; the veteran also indicated that he was chastised by 
several of his supervisors who told him that this plane would 
not have crashed if he had performed better maintenance on 
it.

In addition, the veteran has testified that he was required 
at times to remove body bags from planes, and hose down the 
planes of bodily fluids, which he also feels has contributed 
to his PTSD.

Finally, the veteran has also reported witnessing another 
service member drown while they were swimming, which he also 
feels contributed to his PTSD.

As the veteran has a diagnosis of PTSD from a private 
physician, who relates this diagnosis to in-service events, 
the Board finds that an attempt should be made to verify the 
veteran's reported stressors.

Accordingly, the case is REMANDED for the following action:

1.  An official at the RO should make an 
attempt to obtain the unit history, 
including morning reports, of the 60th 
Organizational Maintenance Squadron, 
stationed at Travis Air Force Base, 
particularly for the periods that the 
veteran identifies as periods in which he 
either worked on the plane that later 
crashed, or was required to remove bodies 
from, and wash down, airplanes, to also 
include April 1975, and the date the 
veteran claims to have witnessed a fellow 
service member drown.  

2.  The RO should then forward a 
synthesis of the veteran's stressor 
statements to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
7798 Cissna Road, Suite 101, Springfield, 
VA 22150- 3197.  The JSRRC should be 
requested to provide any information 
available which might corroborate the 
veteran's alleged stressors and any other 
sources that may have pertinent 
information.  

3.  Thereafter, the RO should make a 
determination regarding whether any 
stressor has been verified.

4.  If, and only if, a stressor is 
corroborated, a VA examination should be 
performed by a psychiatrist in order to 
determine the etiology, nature and 
severity of the veteran's PTSD.  The 
claims folder must to be made available 
to the examiner in conjunction with the 
examination.  All indicated psychological 
testing should be conducted.  The RO is 
to inform the examiner that only a 
stressor which has been verified by the 
RO may be used as a basis for a diagnosis 
of PTSD.  If the diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether any stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors.  
A complete rationale of any opinion 
expressed should be included in the 
examination report.

5.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


